                  Case 3:18-cv-05945-VC Document 112 Filed 09/13/19 Page 1 of 2



 1   Diana M. Torres (S.B.N. 162284)
     diana.torres@kirkland.com
 2   Lauren J. Schweitzer (S.B.N. 301654)
 3   lauren.schweitzer@kirkland.com
     KIRKLAND & ELLIS LLP
 4   333 South Hope Street
     Los Angeles, California 90071
 5   Telephone: (213) 680-8400
 6   Dale M. Cendali (S.B.N. 1969070)
 7   dale.cendali@kirkland.com
     Mary Mazzello (pro hac vice)
 8   mary.mazzello@kirkland.com
     KIRKLAND & ELLIS LLP
 9   601 Lexington Avenue
     New York, New York 10022
10
     Telephone: (212) 446-4800
11   Attorneys for Defendant Apple Inc.

12   Megan L. McKeown (pro hac vice)
     megan.mckeown@kirkland.com
13   KIRKLAND & ELLIS LLP
     609 Main Street
14
     Houston, TX 77002
15   Telephone: (713) 836-3499
     Facsimile: (713) 836-3601
16
     Attorneys for Defendant Apple Inc.
17

18
                                      UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20

21                                        SAN FRANCISCO DIVISION

22
     SOCIAL TECHNOLOGIES LLC, a Georgia               CASE NO.: 3:18-cv-05945-VC
23   limited liability company,
                                                      NOTICE OF CHANGE OF ADDRESS
24   Plaintiff,
25   vs.
26
     APPLE INC., a California corporation,
27
                         Defendant.
28

     NOTICE OF CHANGE OF ADDRESS                           CASE NO: 3:18-cv-05945-VC (SK)
                                                   -1-
              Case 3:18-cv-05945-VC Document 112 Filed 09/13/19 Page 2 of 2



 1
            The undersigned attorney for Defendant Apple Inc. (“Apple”) files this Notice of Change of
 2
     Address and requests that the Court’s docket in the above-captioned case be updated accordingly. All
 3
     future correspondence, service of pleadings, and other documents submitted in hard copy for the
 4
     undersigned attorney should be directed to the address listed below. The addresses of Apple’s other
 5
     attorneys remain unchanged.
 6
            Megan L. McKeown
 7          KIRKLAND & ELLIS LLP
            609 Main Street
 8          Houston, TX 77002
            Telephone: (713) 836-3499
 9          Facsimile: (713) 836-3601
            Email: megan.mckeown@kirkland.com
10

11

12    DATED: September 13, 2019                 Respectfully submitted,
13

14
                                                 /s/ Megan L. McKeown
15                                               Megan L. McKeown (admitted pro hac vice)
                                                 KIRKLAND & ELLIS LLP
16                                               609 Main Street
                                                 Houston, TX 77002
17                                               Telephone: (713) 836-3499
18                                               Facsimile: (713) 836-3601
                                                 megan.mckeown@kirkland.com
19
                                                 Attorney for Defendant Apple Inc.
20

21

22

23

24

25

26

27

28
     NOTICE OF CHANGE OF ADDRESS                                 CASE NO: 3:18-cv-05945-VC (SK)
                                                      -2-
